Citation Nr: 0305659	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  He has been represented throughout his 
appeal by The American Legion.  

The issue of entitlement to service connection for a right 
knee disorder was previously denied by a Department of 
Veterans Affairs (VA) rating decision of August 1957 on a 
direct incurrence or aggravation basis.  Subsequently, in a 
rating action of March 1998, the RO denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder claimed as secondary to a service-connected left 
knee disorder.  The veteran did not appeal these decisions 
within one year of notification thereof in April 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2000, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a right knee 
disorder, to include as secondary to his service-connected 
left knee disorder.  By a rating action in October 2000, the 
RO essentially determined that, while new and material 
evidence had been submitted to reopen the claim for service 
connection for a right knee disorder, the claim remained 
denied on the merits.  The veteran timely perfected his 
appeal of the above decision.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for a right knee disorder, the Board as 
the final fact finder within VA, must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.  

The Board is undertaking additional development on the claim 
for service connection for a right knee disorder on a 
secondary basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder in August 1957 and March 1998; those decisions 
were not appealed within one year of the notice thereof.  

2.  The evidence received since the March 1998 rating 
decision, which includes statements by the veteran, VA 
outpatient treatment records, VA examination reports, and 
private medical statements, bears directly and substantially 
on the veteran's claim; is not cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disorder.  


CONCLUSION OF LAW

Evidence submitted since the March 1998 rating decision, 
wherein the RO denied entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disorder, is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  Since the Board is reopening the veteran's claim, he 
does not require additional assistance in substantiating that 
part of his claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA is not 
required to provide assistance when it would not aid in 
substantiating the claim).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

For claims received prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

II.  Factual background.

When the claim for service connection for a back disorder was 
denied by the RO in the final rating action in March 1998, 
the record consisted of: The veteran's service medical 
records; a VA examination report dated in August 1957; 
private treatment reports dated from February 1993 to August 
1993; a private medical statement from Thomas K. Miller, 
M.D., dated in November 1995; a private medical statement 
from Paul Di Cesare, dated in September 1996; and a VA 
examination report dated in January 1997.  

On examination for enlistment into service there were no 
complaints, findings or diagnosis of a right knee disorder.  
The veteran was seen on sick call on two occasions in August 
1953, with complaints of pain and giving way of both knees; 
he reported having an operation on the right knee 5 years 
ago.  During a clinical visit in October 1953, the veteran 
reported that he had had surgery on the right knee 
approximately eight years earlier.  He complained of pain in 
the left knee.  In November 1953, he underwent an arthrotomy 
of the left knee with removal of a loose piece of cartilage.  
On X-ray study of the right knee in May 1956, it was noted 
that the patella was separated from the knee joint more than 
usual, giving the impression that fluid was present in the 
joint.  No pertinent diagnosis was reported.  A separation 
examination, dated in September 1956, reported the history of 
osteochondritis dissecans in the left knee with surgical 
repair.  There was no finding pertinent to the right knee.  

On his initial VA examination in August 1957, the veteran 
indicated that he underwent surgery for the left knee in 
November 1953; he stated that he was currently experiencing 
recurrent pain in the right knee.  Following a physical 
evaluation and X-ray study of the knees, the pertinent 
diagnosis was well-healed medial parapatellar operative scar, 
left knee in November 1953, and right knee in 1946 (EPTS).  
The examiner noted that no abnormalities were found on 
physical examination and x-ray study.  

Based upon the above clinical findings, a rating action in 
August 1957 established service connection for residuals, 
left knee, manifested by non-symptomatic scar; a 
noncompensable evaluation was assigned, effective September 
25, 1956.  Service connection was denied for a right knee 
disorder, based on a finding that it arose prior to service 
and was not aggravated by service.  

Private treatment reports dated from February 1993 to August 
1993 reflect that the veteran received treatment for a 
bilateral knee disorder.  During a clinical visit in February 
1993, the veteran indicated that he had remained asymptomatic 
on the left side; he stated that his primary complaint was of 
knee discomfort on the right, which was worse with activity.  
He also complained of occasional locking and catching.  
Following an examination, including radiographic studies, the 
impression was bi-compartmental, if not tri-compartmental 
arthritis, bilaterally, right greater than left.  

A private examination in July 1993 revealed a swollen painful 
right knee; it was noted that radiographs on both sides were 
equal in the degree of degeneration; however, he was 
asymptomatic on his left side.  When seen in August 1993, it 
was noted that the veteran's knees were essentially 
asymptomatic.  

A VA examination report dated in August 1995 revealed a 
diagnosis of degenerative changes of both knees, with 
clinical finding of reduced range of motion of the right knee 
with pain; chondrocalcinosis of the right knee; status post 
vascular surgery of the right knee; and patellar femoral 
spurs of both knees, the right greater than the left.  In his 
medical statement, dated in November 1995, Dr. Thomas K. 
Miller noted that X-ray studies of the knees in 1993 revealed 
significant osteophyte formation medially and laterally.  The 
impression was bicompartmental, if not tricompartmental, 
arthritis, bilaterally, right greater than left.  Dr. Miller 
stated that, according to the American Medical Association 
guidelines to permanent impairment, both the veteran's 
meniscectomy and degenerative changes have a degree of 
impairment.  In a statement dated in September 1996, Dr. Paul 
Di Cesare stated that the nature of the problems in both 
knees has the potential to exacerbate the contralateral knee.  

On the occasion of a VA examination in January 1997, it was 
noted that the veteran had a history of bilateral knee 
problems since childhood with some kind of right knee surgery 
at age 13.  He maintained that both knee were aggravated in 
service, with left knee surgery in 1952 while in service.  
The veteran indicated that he was followed by the police 
department for 20 years, where he worked since 1966; 
thereafter, he was followed by private physicians and the VA.  
He had left knee surgery earlier this month; and he had right 
knee aneurysm surgery 2 years ago.  The veteran complained of 
bilateral knee, right more than left with occasional 
swelling; he ambulates without assistive device.  It was 
noted that an X-ray study of the knees revealed severe 
degenerative joint disease (DJD) of the right knee, and DJD 
of the left knee with medial compartment narrowing.  The 
pertinent diagnoses were DJD of bilateral knees, right more 
than left; status post bilateral meniscectomy (right in 1940, 
left 1950); and status post bilateral lower extremities 
aneurysms with surgeries.  

The examiner noted that the veteran has bilateral knee 
problems since childhood and his right knee osteoarthritis 
was much more advanced than the left one; therefore, his 
right knee condition was not related to his service-connected 
left knee condition.  

In the March 1998 rating decision, the RO denial was premised 
on findings that the current right knee disability was not 
related to the service-connected left knee disability, and 
that the current right knee disability was not shown during 
service.  

The evidence received since the March 1998 decision 
essentially consists of: VA progress notes dated in December 
1998; VA treatment reports dated from January 1997 to 
December 1998; a private treatment report from Dr. James D. 
Spearman, dated in March 2000; VA outpatient treatment 
reports dated from February 2000 to July 2000; a VA 
examination report dated in November 2001; a VA medical 
opinion dated in March 2002; a private medical statement from 
Dr. Seth P. Kupferman, dated in July 2002; a private medical 
statement from Dr. Harry A. Demos, dated in July 2002; and a 
VA treatment report dated in September 2002.  

III.  Legal analysis.

When the RO considered and denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
in March 1998, it did so on the basis that there was no 
evidence of record linking or relating the veteran's 
currently diagnosed osteoarthritis of the right knee to 
military service or his service-connected left knee disorder.  

Subsequently, the veteran supplemented the record with just 
such evidence, i.e., the July 2002 statement from Dr. Seth P. 
Kupferman, and Dr. Harry A. Demos.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
the additional medical evidence to be new and material 
evidence.  38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  

Specifically, the July 2002 statement from Dr. Kupferman is 
new to the evidence of record, in that it was not before the 
RO in August 1998.  As to its materiality, this additional 
correspondence relates directly to the specific matter under 
consideration, entitlement to service connection for a right 
knee disorder, given the RO's initial reasons and bases for 
its denial.  Dr. Kupferman stated that it was difficult to 
clearly say that the veteran's left knee disorder caused the 
right knee arthritis; however, he explained that, as he has 
had chronic difficulty with the left knee, he may indeed have 
been shifting forces to the right knee and to some extent 
aggravated his right knee symptoms. 

Moreover, in a statement dated in July 2002, Dr. Demos stated 
that he told the veteran that it was very difficult to 
establish a cause-and-effect relationship between the right 
knee and left knee problems and that he most likely would 
have developed arthritis in his right knee even if he did not 
have any problems with his left knee.  Dr. Demos stated, 
however, that it was possible that the left knee problems 
caused the right knee arthritis to progress more rapidly than 
it would have otherwise.  

When aggravation of a non-service-connected condition is 
proximately due to or the result of service-connected 
disability, the veteran is entitled to compensation for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran has now submitted competent evidence that the 
non-service connected right knee disorder, diagnosed as 
osteoarthritis of the right knee, was aggravated by the 
service-connected left knee disorder.  As such, this evidence 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a).  

The new medical opinions were not previously of record and 
for the first time suggest the possibility that the service 
connected right knee disability made the left disability 
worse.  These opinions are therefore, not cumulative.  As 
such, this evidence is new and material.  Accordingly, the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right knee disorder secondary to 
service-connected left knee arthritis, the appeal is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

